Citation Nr: 0913634	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1957.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the Veteran's cause of death and 
entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.  In September 2007, the 
Board remanded the claims for additional development.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed 
adenocarcinoma of the stomach.  He died of complications 
associated with this disease in February 2003.  

2.  His adenocarcinoma of the stomach was not caused by any 
incident of service, or related in any way to his service-
connected hypertension or peripheral vascular disease.

3.  The Veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).

2.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

In this case, the RO sent to the appellant a VCAA notice 
letter in December 2003 that addressed the notice elements 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That letter, however, did not include an explanation 
of the information and evidence needed to substantiate a DIC 
claim for both service-connected and nonservice connected 
conditions as required by Hupp.  In response to the Board's 
remand, the appellant was sent a second VCAA letter in August 
2008 that was tailored to her claim for service connection 
for the cause of the Veteran's death and complied with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159.

The Board acknowledges that the RO sent VCAA notice letters 
on multiple occasions and that the letter notifying the 
appellant of how to substantiate her DIC claim was issued 
after the initial April 2003 rating decision.  However, the 
Board finds that any defect with respect to the content and 
timing of the notice requirement is harmless error.  The 
Board notes that the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the appellant was not prejudiced by the post-decision notice 
because she was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.

The Board further finds that the initial notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the evidence and information 
required to substantiate a DIC claim and the claim for 
Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. Chapter 35 and specifically argued that 
complications of the Veteran's service-connected hypertension 
and peripheral vascular disease ultimately caused his death.  
Thus, she has demonstrated actual knowledge and therefore 
proceeding with the appeals presently does not therefore 
inure to the appellant's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

For the foregoing reasons, the Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and satisfied the 
duty prior to the final adjudication in the January 2009 
supplemental statement of the case.

As to VA's duty to assist, the Board notes that pertinent 
records from relevant sources identified by the appellant, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the Veteran's service treatment records and 
post-service treatment records, and has also obtained an 
opinion specifically addressing the merits of the appellant's 
claim for service connection for the cause of the Veteran's 
death.

Furthermore, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

The Veteran died in February 2003.  A February 2003 death 
certificate listed his cause of death as cardiorespiratory 
arrest due to or as a consequence of endocarditis, which was 
due to or as a consequence of pneumonia.  There were no other 
conditions listed as contributing to death but not resulting 
in the underlying cause.  

At the time of his death, the Veteran was service-connected 
for hypertension and peripheral vascular disease affecting 
the right and left lower extremities.  

The appellant argues that the Veteran's service-connected 
hypertension and peripheral vascular disease caused or 
materially contributed to his death and that she is therefore 
entitled to service connection.

At a VA examination in May 1999, the Veteran was unable to 
exercise due to his peripheral vascular disease and he was 
informed that until his circulation was better doctors could 
not attempt to correct several growths on his feet.

Following the Veteran's death, a synopsis of his VA hospital 
treatment was compiled.  It was noted that the Veteran 
developed symptoms of congestive heart failure roughly four 
months before his death and a transthoracic echo had revealed 
decreased cardiac function.  Surgery was considered, but it 
was delayed until the Veteran was able to be taken off a 
ventilator.  However, these treatment records also 
demonstrate that the Veteran had initially been hospitalized 
for treatment of adenocarcinoma of the stomach.

In effort to determine whether the Veteran's death was 
related to his service-connected disabilities, in January 
2009, VA obtained an etiological opinion.  The examiner 
reviewed the Veteran's claims file and determined that the 
cause of the Veteran's death was unrelated to his service-
connected hypertension or peripheral vascular disease.  The 
examiner explained that the events leading to the Veteran's 
death included a February 2002 hospital admission for low 
blood counts which ultimately were determined to be related 
to arterio-venous malformations in the upper gastrointestinal 
tract that were appropriately treated without side effects.  
Follow-up EGD examination and biopsy resulted in a July 2002 
diagnosis of adenocarcinoma of the stomach, as a result of 
which he underwent hemigastrectomy.  He initially did well 
following the hemigastrectomy, but the procedure precipitated 
a chain of events that ultimately led to his demise.  

In the early fall of 2002, the Veteran was admitted into the 
hospital for treatment of side effects of the 
hemigastrectomy, including weight loss and an inability to 
keep food down.  He was found to have upper gastrointestinal 
stenosis which could not be resolved surgically.  He was then 
found to have an enterocutaneous fistula, for which he 
underwent exploratory laparotomy surgery.  Following that 
surgery, he developed a postoperative fever and infection and 
then coded.  He was resuscitated but required the support of 
a ventilator.  He then underwent another exploratory 
laparotomy, and subsequently was determined to have markers 
felt to be positive for myocardial necrosis and unrelated to 
coronary artery disease.  Additional blood tests revealed 
signs of infection felt to be related to pneumonia, colon 
obstruction, and an abscess in the pelvis and abdomen.  
Surgery was performed for repair of the fistula and adhesion 
lysis.  Due to the repeated infections and bacteremia, he 
developed endocarditis.  Transthoracic echocardiogram 
revealed increased damage due to the infections and 
endocarditis.  The Veteran was never weaned off the 
ventilator, and died in February 2003.

In addressing whether the Veteran's hypertension and 
peripheral vascular disease caused or materially contributed 
to his death, the examiner noted that neither peripheral 
vascular disease nor hypertension had been a factor in his 
hospital admission or the course of his death.  In fact, the 
evidence of record showed that prior to death, the Veteran 
had low blood pressure secondary to infection and surgeries 
with multiple complications, and he had last received 
treatment for peripheral vascular disease in 1997.  He did 
not receive any treatment for peripheral vascular disease 
prior to his death.  His cardiovascular status during the 
last hospital admission could be summarized as void of any 
cardiovascular issue prior to coding following the first 
surgery.  However, due to the coding and infections, he 
developed necrosis of the myocardium.  The necrosis did not 
develop as a result of cardiovascular disease.  Due to the 
necrosis and the endocarditis, his cardiac function 
decreased, ultimately resulting in death.  While the February 
2003 death certificated indicated that he died as a result of 
cardiopulmonary arrest, this was due to his original cancer 
and then subsequent surgeries and infections, rather than to 
his hypertension or peripheral vascular disease.

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his service, and 
specifically to his service-connected disabilities.  However, 
as a layperson, the appellant is not competent to give a 
medical opinion on a diagnosis or etiology of a disorder.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  In contrast, the 
January 2009 examiner provided a competent and probative 
opinion indicating that the Veteran's death was unrelated to 
his service-connected hypertension or peripheral vascular 
disease.  Thus, the Board finds that the preponderance of the 
evidence weighs against a finding that the Veteran's death 
was related to his service-connected hypertension or 
peripheral vascular disease.  

Therefore, the Board turns to the question of whether the 
Veteran's adenocarcinoma of the stomach was otherwise related 
to his period of active service.

The Veteran's service treatment records do not reveal 
complaints of chronic abdominal discomfort, nor do they 
reveal any palpable mass in the in the abdomen, or any 
diagnosis of adenocarcinoma of the stomach.  The evidence 
also does not show that the Veteran developed tumors or 
adenocarcinoma of the stomach within any applicable 
presumptive period following his service.  While the 
Veteran's adenocarcinoma of the stomach may have existed 
prior to the initial clinical diagnosis in July 2002, the 
first evidence of treatment for adenocarcinoma of the stomach 
is dated in July 2002, many years after the Veteran's 
separation from service.  Because adenocarcinoma of the 
stomach was not diagnosed within the applicable one year 
presumptive period following his separation from service, the 
Board finds that service connection for the cause of the 
Veteran's death on a presumptive basis is not warranted.  
38 C.F.R. § 3.309 (2008).

The Board also finds that service connection for the cause of 
the Veteran's death is not warranted based upon direct 
causation.

The Veteran's service treatment records do not show that he 
developed adenocarcinoma of the stomach while in service, nor 
is there medical evidence of symptoms associated with 
adenocarcinoma of the stomach for more than 45 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints related to adenocarcinoma of the stomach during 
the Veteran's period of active service.  Additionally, there 
is in this case no probative evidence establishing a medical 
nexus between military service and the Veteran's cause of 
death, as discussed above.  Thus, service connection for the 
cause of the Veteran's death is not warranted.

In sum, the evidence shows that the Veteran developed 
adenocarcinoma of the stomach which led to his death many 
years after service.  This fatal condition was not 
service-connected, nor does any probative medical evidence of 
record demonstrate that it was caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the Veteran's death.  As the preponderance of 
the evidence is against the claim for service connection for 
the cause of the Veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependents' Educational Assistance

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died of a service-
connected disability; or a child, spouse, or surviving spouse 
of a person has, or died from, permanent, total disability 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501(a) (West 2002).

In this case, at the time of his death, the Veteran was 
service-connected for peripheral vascular disease of each 
lower extremity (rated at 40 percent for the right leg and 20 
percent for the left leg) and for hypertension (rated at 10 
percent).  He had no other service-connected disabilities.  
Therefore, he had no permanent, total service-connected 
disability.  As discussed above, the evidence does not show 
that the Veteran died from a service-connected disability.  
Accordingly, the appellant is not an eligible person as 
defined by statute for purposes of establishing entitlement 
to Dependents' Educational Assistance.  Accordingly, the 
claim must be denied for lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C. Chapter 35 is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


